    Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 1 of 8 PageID #: 837




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    YANG WU INTERNATIONAL, INC., dba                      §
    YW INTERNATIONAL, a corporation; and
    MAY PRODUCE CO., INC., a corporation                  §
                                                          §     Civil Action No. 4:20-CV-312
                                                                Judge Mazzant
    v.                                                    §
                                                          §

    LS & CX, LLC, a limited liability company             §
    dba JUSGO SUPERMARKET and dba                         §
    ZTAO         MARKETPLACE;           JUSGO
    DULUTH, LLC, a limited liability company              §
    dba JUSGO SUPERMARKET and dba                         §
    ZTAO MARKETPLACE; SAIGON MALL,
    LLC, a limited liability company trading as           §
    ZTAO MARKETPLACE; ZTAO GROUP
                                                          §
    HOLDING, LLC, a limited liability
    company;      ZTAO        MARKETPLACE                 §
    DISTRIBUTION CENTER, LLC, a limited
    liability company; XUAN CHEN, an                      §
    individual aka XUAN “DAVID” CHEN;                     §
    JIAN LIU, an individual; ZHIYONG LI, an
    individual; SHENG LIN, an individual; XIN             §
    LIN, an individual                                    §

                              MEMORANDUM OPINION AND ORDER

          Pending before the Court is Defendants’ Motion to Dismiss Under Rule 12(b)(6) and

12(b)(7), Rule 8 and Rule 9 and Motion for More Definite Statement Under Rule 12(e) (Dkt. #37)1.

Having considered the motion and the relevant pleadings, the Court finds that Defendants’ motion

should be DENIED.




1
  Defendants include both Rule 12(b)(7) and Rule 9 as grounds for dismissal in the title of their Motion. However,
Defendants do not advance any legal or substantive arguments in furtherance of these grounds, and the Court will
therefore not address them.
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 2 of 8 PageID #: 838




                                          BACKGROUND
       Plaintiffs Yang Wu International, Inc., d/b/a YW International (“YW International”); and

May Produce Co., Inc. (“May Produce”) (collectively, “Plaintiffs”) are in the business of selling

perishable agricultural commodities, such as produce. Defendants LS & CX, LLC, d/b/a Jusgo

Supermarket and also d/b/a Ztao Marketplace (“Jusgo Plano”); Jusgo Duluth, LLC, d/b/a Jusgo

Supermarket and also d/b/a Ztao Marketplace (“Jusgo Duluth”); Ztao Group Holding, LLC (“Ztao

Group”); and Ztao Marketplace Distribution Center, LLC (“Ztao Marketplace”) (collectively,

“Business Entity Defendants”) are in the business of purchasing perishable agricultural

commodities and reselling them to their customers.

       Between 2018 and 2019, Plaintiffs sold perishable agricultural commodities to Business

Entity Defendants and never received payment for those commodities. Specifically, in a series of

transactions between December 2018 and November 2019, May Produce sold and shipped them

perishable agricultural commodities worth $161,034.80. Likewise, between March and August

2019, YW International sold and shipped them $209,372.85 worth of perishable agricultural

commodities. Plaintiffs made multiple requests to Business Entity Defendants to pay the amounts

owed to them. But, despite repeated demands by Plaintiffs, Business Entity Defendants failed to

pay the amounts due to Plaintiffs.

       On June 9, 2020, Defendants filed their Motion to Dismiss Under Rule 12(b)(6) and

12(b)(7), Rule 8 and Rule 9 and Motion for More Definite Statement under Rule 12(e) (Dkt. #37).

On June 23, 2020, Plaintiffs filed their Response to Defendants’ Motion (Dkt. #39).

                                       LEGAL STANDARD

       12(b)(6) Motion to Dismiss

       The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

                                                   2
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 3 of 8 PageID #: 839




claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims



                                                  3
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 4 of 8 PageID #: 840




or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

       Rule 8(a)

       Federal Rule of Civil Procedure 8(a) provides as follows:

               (a) Claim for Relief. A pleading that states a claim for relief must contain:
                          (1) a short and plain statement of the grounds for the court’s
                              jurisdiction, unless the court already has jurisdiction and the
                              claim needs no new jurisdictional support;
                          (2) a short and plain statement of the claim showing that the
                              pleader is entitled to relief; and
                          (3) a demand for the relief sought, which may include relief in
                              the alternative or different types of relief.

       12(e) Motion for More Definite Statement

       Rule 12(e) of the Federal Rules of Civil Procedure allows a party to move for a more

definite statement of the pleadings when the pleadings are “so vague or ambiguous that the party

cannot reasonably prepare a response.” FED. R. CIV. P. 12(e). “If a pleading fails to specify the

allegations in a manner that provides sufficient notice, a defendant can move for a more definite

statement . . . before responding.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

Motions for a more definite statement are generally disfavored because “in view of the great

liberality of Federal Rule of Civil Procedure 8 . . . it is clearly the policy of the Rules that Rule

12(e) should not be used to . . . require a plaintiff to amend his complaint which under Rule 8 is

sufficient to withstand a motion to dismiss.” Source Data Acquisition, LP v. Talbot Grp., Inc.,

4:07-cv-294, 2008 WL 678645, at *2 (E.D. Tex. Mar. 11, 2008) (citing Mitchell v. E-Z Way


                                                 4
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 5 of 8 PageID #: 841




Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959)). In addition, “when a defendant is complaining

of matters that can be clarified and developed during discovery, not matters that impede his ability

to form a responsive pleading, an order directing the plaintiff to provide a more definite statement

is not warranted.” Hoffman v. Cemex, Inc., No. H-09-2144, 2009 WL 4825224, at *3 (S.D. Tex.

Dec. 8, 2009) (citing Arista Records LLC v. Greubel, 453 F.Supp. 2d 961, 972 (N.D. Tex. 2006)).

“Nevertheless, parties may rely on Rule 12(e) as a mechanism to enforce the minimum

requirements of notice pleading.” Id.

                                              ANALYSIS

        Rule 12(b)(6)

        Defendants argue that Plaintiffs’ Complaint contains insufficient allegations against both

the Individual Defendants and the Corporate Defendants. More specifically, Defendants contend

that the third through tenth causes of action are void of facts suggesting wrongdoing by either set

of defendants, and further that Plaintiffs fail to plead a facially plausible claim against all individual

defendants.

        Plaintiffs argue, in response, that the Complaint satisfies the requirements of Federal Rule

of Civil Procedure 12(b)(6). Plaintiffs contend that a court must look, at a minimum, to the entirety

of the complaint when determining if a plausible claim exists. Plaintiffs, necessarily, allege that a

plausible claim for relief exists when the Court looks to all the included paragraphs in the

Complaint.

        When faced with a challenge under Rule 12(b)(6), “courts must consider the complaint in

its entirety….” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The main

thrust of Defendants’ argument is that the language within a number of Plaintiffs’ specific causes

of action do not allege facts sufficient to withstand Rule 12(b)(6). The Court may not, however,



                                                    5
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 6 of 8 PageID #: 842




look at the language of those causes of action in isolation. Rather, the Court must look to the

Complaint as a whole.

       Plaintiffs’ facts are not entirely contained within the causes of action sections. However,

the facts do exist in other locations. Plaintiffs cite to various places within the Complaint where

necessary information relating to their claims is located—including the background section. The

Court, looking at the Complaint in its entirety, notes the existence of facts supporting the

complaint-of causes of action.

       Defendants are not entitled to dismissal under Rule 12(b)(6) unless the Court could not

draw a reasonable inference, taking all facts as true, that “the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Plaintiffs further do not have to show that success on all claims

is likely. The only required showing, at the Rule 12(b)(6) stage, is that Plaintiffs are “entitled to

offer evidence to support [their] claim.” Muhammed v. Dallas Co. Community Supervision and

Corrections Dept., 479 F.3d 377, 379 (5th Cir. 2007).

       Plaintiffs offer facts, albeit not entirely contained within the sections concerning the

specific causes of action themselves, that require the Court to allow them to present evidence in

support of their claims. Considering the Complaint in its entirety and taking all facts as true, the

Court finds that Plaintiffs have stated plausible claims for relief as to avoid dismissal under Rule

12(b)(6) as to all pleaded causes of action.

       Rule 8(a)

       Defendants claim that Plaintiffs do not specify any acts by Individual Defendants and

Corporate Defendants but rather impermissibly group the two sets of defendants together.

Defendants claim that this attempt at grouping is not permitted in federal court filings.




                                                  6
 Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 7 of 8 PageID #: 843




        Plaintiffs respond that grouping defendants together does not equate to a failure to

adequately notice the defendants of the basis for the claims as required in federal court filings

under Rule 8(a).

        Rule 8(a) requires that a pleading stating a claim for relief must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief….” FED. R. CIV. P. 8(a)(2).

The statement must be sufficiently specific to “give the Defendant fair notice of what the plaintiff’s

claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512.

        Plaintiffs alleged facts in their Complaint sufficient to give Defendants fair notice of the

claims and grounds upon which they rest. Plaintiffs allege their theory on alter ego as to the

Business Entity Defendants, and they further assert that the Individual Defendants were directly

associated with such business entities. While Defendants contend that this type of grouping is

impermissible in federal court filings, the Court is not given any authority supporting that position.

        The facts stated by Plaintiffs satisfy the minimum requirements of Rule 8(a). Looking at

the Complaint in its entirety and the allegations contained therein, Defendants had fair notice of

Plaintiffs’ claims and the grounds on which they rest.

        Rule 12(e)

        Defendants couch their alternative Rule 12(e) argument within their Rule 8(a) argument. More

specifically, Defendants contend that they could not reasonably frame an answer to the claims as asserted.

Defendants ask this Court to require Plaintiffs to replead in order to address each element of the causes of

action in the Complaint and to include sufficient and specific factual allegations that are aimed against each

individual defendant and each corporate defendant respectively.

        “In view of the great liberality of F.R.Civ.P. 8, permitting notice pleading, it is clearly the policy

of the Rules that Rule 12(e) should not be used to frustrate this policy by lightly requiring a plaintiff to

amend his complaint which under Rule 8 is sufficient to withstand a motion to dismiss.” Mitchell v. E-Z


                                                      7
     Case 4:20-cv-00312-ALM Document 61 Filed 10/21/20 Page 8 of 8 PageID #: 844



    Way Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959). Additionally, courts typical`ly refrain from granting

    Rule 12(e) motions unless the pleading is unintelligible—not when a party is seeking additional detail.

    Abdul-Aziz v. JP Morgan & Chase Co.¸ No. 3:10-CV-2430-K, 2011 WL 1059205, at *2 (N.D. Tex. Mar.

    2, 2011).

            The Court has determined that Plaintiffs’ pleadings satisfied Rule 8(a). Thus, the pleadings cannot

    be considered “unintelligible.” Rather, Defendants are seeking more detail to better frame their answers.

    The desire for more detail is not sufficient to require a party replead under Rule 12(e). The Court therefore

    declines to order the Rule 12(e) relief sought alternatively by Defendants.

                                                 CONCLUSION
.
            It is therefore ORDERED that Defendants’ Motion to Dismiss Under Rule 12(b)(6) and

    12(b)(7), Rule 8 and Rule 9 and Motion for More Definite Statement Under Rule 12(e) (Dkt.

    #37) is hereby DENIED.

       SIGNED this 21st day of October, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                         8
